DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/556565 filed on August 30, 2019 in which Claims 1- 25 are presented for examination.

Status of Claims
Claims are 1-25 are pending, of which claim Claims 1-25 are rejected under 103. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsuing (US Patent 6,590,409) in view of Goss (US Patent Application 2014/0181573) in view of Jardine (US Patent 6,195,754) in view of Lucas (US Patent Application 2016/0098328) and further in view of Tiedemann (US Patent Application 2019/0227585).

Claim 1, Hsuing teaches a semiconductor apparatus (View Hsuing Col. 2, Lines 48-52; semiconductor package) comprising: one or more substrates including an error pin (View Hsuing Col. 3, Lines 2/12; failing pin); and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality logic hardware (View Hsuing Col. 2, Lines 48-62; substrate).

Hsuing does not explicitly teach a system on chip (SoC) including an integrated voltage regulator and a power management controller, wherein the integrated voltage regulator is to supply power to a functional block of the SoC, a first communication path coupled to the power management controller, wherein the first communication path is to carry power error information to the power management controller, and a second communication path coupled to the error pin, wherein the second communication path is to carry the power error information to the error pin, wherein the power error information is associated with the integrated voltage regulator, and wherein the power error information is to include one or more of a first signal indicating that a voltage of the integrated voltage regulator has exceeded an over voltage threshold, a second signal indicating that the voltage of the integrated voltage regulator has fallen below an under voltage threshold, a third signal indicating that the voltage of the integrated voltage regulator has reached a critical voltage level, or a fourth signal indicating that a current of the integrated voltage regulator has reached a critical current level.

However, Goss teaches a system on chip (SoC) including an integrated voltage regulator and a power management controller, wherein the integrated voltage regulator is to supply power to a functional block of the SoC (View Goss ¶ 62, 66, 79; SOC, power supply, PMU), a first communication path coupled to the power management controller, wherein the first communication path is to carry power error information to the power management controller (View Goss ¶ 49, 78; report errors).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a system on chip (SoC) including an integrated voltage regulator and a power management controller, wherein the integrated voltage regulator is to supply power to a functional block of the SoC, a first communication path coupled to the power management controller, wherein the first communication path is to carry power error information to the power management controller since it is known in the art that a power error can be detected (View Goss ¶ 62, 66, 79).  Such modification would have allowed a power error to be reported.

Hsuing and Goss do not explicitly teach a second communication path coupled to the error pin, wherein the second communication path is to carry the power error information to the error pin, wherein the power error information is associated with the integrated voltage regulator, and wherein the power error information is to include one or more of a first signal indicating that a voltage of the integrated voltage regulator has exceeded an over voltage threshold, a second signal indicating that the voltage of the integrated voltage regulator has fallen below an under voltage threshold, a third signal indicating that the voltage of the integrated voltage regulator has reached a critical voltage level, or a fourth signal indicating that a current of the integrated voltage regulator has reached a critical current level.

However, Jardine teaches a second communication path coupled to the error pin, wherein the second communication path is to carry the power error information to the error pin, wherein the power error information is associated with the integrated voltage regulator (View Jardine Col. 8, Lines 55-60; broadcast power fail on redundant paths).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a second communication path coupled to the error pin, wherein the second communication path is to carry the power error information to the error pin, wherein the power error information is associated with the integrated voltage regulator since it is known in the art that a power error can be reported (View Jardine Col. 8, Lines 55-60).  Such modification would have allowed a power error to be reported using a second communication path.

Hsuing, Goss and Jardine do not explicitly teach the power error information is to include one or more of a first signal indicating that a voltage of the integrated voltage regulator has exceeded an over voltage threshold, a second signal indicating that the voltage of the integrated voltage regulator has fallen below an under voltage threshold, a third signal indicating that the voltage of the integrated voltage regulator has reached a critical voltage level, or a fourth signal indicating that a current of the integrated voltage regulator has reached a critical current level.

However, Lucas teaches the power error information is to include one or more of a first signal indicating that a voltage of the integrated voltage regulator has exceeded an over voltage threshold (View Lucas ¶ 95; over voltage), a second signal indicating that the voltage of the integrated voltage regulator has fallen below an under voltage threshold (View Lucas ¶ 95, 98; under voltage).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the power error information is to include one or more of a first signal indicating that a voltage of the integrated voltage regulator has exceeded an over voltage threshold, a second signal indicating that the voltage of the integrated voltage regulator has fallen below an under voltage threshold since it is known in the art that a voltage level can be regulated (View Lucas ¶ 95, 98).  Such modification would have allowed an error to be detected when the voltage level is over or under a threshold.

Hsuing, Goss, Jardine and Lucas do not explicitly teach a third signal indicating that the voltage of the integrated voltage regulator has reached a critical voltage level, or a fourth signal indicating that a current of the integrated voltage regulator has reached a critical current level.

However, Tiedemann teaches a third signal indicating that the voltage of the integrated voltage regulator has reached a critical voltage level (View Tiedemann ¶ 29; critical load change), or a fourth signal indicating that a current of the integrated voltage regulator has reached a critical current level (View Tiedemann ¶ 29; critical current).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teaching above with a third signal indicating that the voltage of the integrated voltage regulator has reached a critical voltage level, or a fourth signal indicating that a current of the integrated voltage regulator has reached a critical current level since it is known in the art that a critical level change can be detected (View Tiedemann ¶ 29).  Such modification would have allowed an error to be detected when the voltage or current level reaches a critical level.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsuing (US Patent 6,590,409) in view of Goss (US Patent Application 2014/0181573) in view of Jardine (US Patent 6,195,754) in view of Lucas (US Patent Application 2016/0098328) in view of Tiedemann (US Patent Application 2019/0227585) and further in view of Onodera (US Patent Application 2006/0107150).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Hsuing, Goss, Jardine and Lucas do not explicitly teach the second communication path includes: a first OR gate, a latch having an input coupled to an output of the first OR gate; a second OR gate having an input coupled to an output of the latch and one or more additional inputs coupled to one or more additional error signal sources, and a switch coupled to an output of the second OR gate and the error pin.

However, Onodera teaches the second communication path includes: a first OR gate (View Onodera ¶ 40, 49; OR gate), a latch having an input coupled to an output of the first OR gate (View Onodera ¶ 49; latch input).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the second communication path includes: a first OR gate, a latch having an input coupled to an output of the first OR gate since it is known in the art that a path can include an OR gate and latch (View Onodera ¶ 40, 49).  Such modification would have allowed a power error to be reported using a second communication path with an OR gate and latch.


Hsuing, Goss, Jardine, Lucas and Onodera do not explicitly teach a second OR gate having an input coupled to an output of the latch and one or more additional inputs coupled to one or more additional error signal sources, and a switch coupled to an output of the second OR gate and the error pin.

However, Koo teaches a second OR gate having an input coupled to an output of the latch and one or more additional inputs coupled to one or more additional error signal sources (View Koo ¶ 45; second OR gate), and a switch coupled to an output of the second OR gate and the error pin (View Koo ¶ 7, 45; switch).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a second OR gate having an input coupled to an output of the latch and one or more additional inputs coupled to one or more additional error signal sources, and a switch coupled to an output of the second OR gate and the error pin since it is known in the art that a second OR gate can be used (View Koo ¶ 45).  Such modification would have allowed a second OR gate to output a power error.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsuing (US Patent 6,590,409) in view of Goss (US Patent Application 2014/0181573) in view of Jardine (US Patent 6,195,754) in view of Lucas (US Patent Application 2016/0098328) in view of Tiedemann (US Patent Application 2019/0227585) and further in view of Wagh (US Patent Application 2014/0281753).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Hsuing, Goss, Jardine and Lucas do not explicitly teach the integrated voltage regulator is a fully integrated voltage regulator (FIVR).

However, Wagh teaches the integrated voltage regulator is a fully integrated voltage regulator (FIVR) (View Wagh ¶ 133; FIVR).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teaching above with the integrated voltage regulator is a fully integrated voltage regulator (FIVR) since it is known in the art that a voltage regulator can be used (View Wagh ¶ 133).  Such modification would have allowed an error to be detected using a voltage regulator.


Claim(s) 4, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss (US Patent Application 2014/0181573) in view of Jardine (US Patent 6,195,754).


Claim 4, Goss teaches a computing system (View Goss ¶ 9, 63-66; cluster of data processing nodes) comprising: a network controller system (View Goss ¶ 10, 62, 79; management processor); a semiconductor apparatus coupled to the network controller, the semiconductor apparatus including logic coupled to one or more substrates system (View Goss ¶ 63; node care substrate includes SOC architecture), wherein the logic includes: a system on chip (SoC) including an integrated voltage regulator and a power management controller, wherein the integrated voltage regulator is to supply power to a functional block of the SoC (View Goss ¶ 62, 66, 79; SOC, power supply, PMU), a first communication path coupled to the power management controller, wherein the first communication path is to carry power error information to the power management controller (View Goss ¶ 49, 78; report errors).

Goss does not explicitly teach a second communication path coupled to an error pin, wherein the second communication path is to carry the power error information to the error pin, and wherein the power error information is associated with the integrated voltage regulator.

However, Jardine teaches a second communication path coupled to an error pin, wherein the second communication path is to carry the power error information to the error pin, and wherein the power error information is associated with the integrated voltage regulator (View Jardine Col. 8, Lines 55-60; broadcast power fail on redundant paths).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a second communication path coupled to an error pin, wherein the second communication path is to carry the power error information to the error pin, and wherein the power error information is associated with the integrated voltage regulator since it is known in the art that a power error can be reported (View Jardine Col. 8, Lines 55-60).  Such modification would have allowed a power error to be reported using a second communication path.

Claim 11 is the apparatus corresponding to the system of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 19 is the method corresponding to the system of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.


Claim(s) 5, 6, 12, 13, 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss (US Patent Application 2014/0181573) in view of Jardine (US Patent 6,195,754) and further in view of Lucas (US Patent Application 2016/0098328).


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 4.  Goss and Jardine do not explicitly teach the power error information is to include a signal indicating that a voltage of the integrated voltage regulator has exceeded an over voltage threshold.

However, Lucas teaches the power error information is to include a signal indicating that a voltage of the integrated voltage regulator has exceeded an over voltage threshold (View Lucas ¶ 95; over voltage).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the power error information is to include a signal indicating that a voltage of the integrated voltage regulator has exceeded an over voltage threshold since it is known in the art that a voltage level can be regulated (View Lucas ¶ 95, 98).  Such modification would have allowed an error to be detected when the voltage level is over a threshold.

Claim 12 is the apparatus corresponding to the system of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 20 is the method corresponding to the system of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 4.  Goss and Jardine do not explicitly teach the power error information is to include a signal indicating that a voltage of the integrated voltage regulator has fallen below an under voltage threshold.

However, Lucas teaches the power error information is to include a signal indicating that a voltage of the integrated voltage regulator has fallen below an under voltage threshold (View Lucas ¶ 95, 98; under voltage).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the power error information is to include a signal indicating that a voltage of the integrated voltage regulator has exceeded an over voltage threshold since it is known in the art that a voltage level can be regulated (View Lucas ¶ 95, 98).  Such modification would have allowed an error to be detected when the voltage level is under a threshold.

Claim 13 is the apparatus corresponding to the system of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 21 is the method corresponding to the system of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 11.  Goss and Jardine do not explicitly teach the SoC further includes a second integrated voltage regulator to supply power to a second functional block of the SoC.

However, Lucas teaches the SoC further includes a second integrated voltage regulator to supply power to a second functional block of the SoC (View Lucas ¶ 44; plurality of regulator module outputs).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chaudhari with includes a second integrated voltage regulator to supply power to a second functional block of the SoC since it is known in the art that multiple voltage regulators can be used (View Lucas ¶ 44).  Such modification would have allowed an error to be detected using a second voltage regulator.

Claim(s) 7, 8, 14, 15, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss (US Patent Application 2014/0181573) in view of Jardine (US Patent 6,195,754) and further in view of Tiedemann (US Patent Application 2019/0227585).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 4.  Goss and Jardine do not explicitly teach the power error information is to include a signal indicating that a voltage of the integrated voltage regulator has reached a critical voltage level.

However, Tiedemann teaches the power error information is to include a signal indicating that a voltage of the integrated voltage regulator has reached a critical voltage level (View Tiedemann ¶ 29; critical load change).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teaching above with the power error information is to include a signal indicating that a voltage of the integrated voltage regulator has reached a critical voltage since it is known in the art that a critical level change can be detected (View Tiedemann ¶ 29).  Such modification would have allowed an error to be detected when the voltage level reaches a critical level.

Claim 14 is the apparatus corresponding to the system of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 22 is the method corresponding to the system of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 4.  Goss and Jardine do not explicitly teach the power error information is to include a signal indicating that a current of the integrated voltage regulator has reached a critical current level.

However, Tiedemann teaches the power error information is to include a signal indicating that a current of the integrated voltage regulator has reached a critical current level (View Tiedemann ¶ 29; critical current).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teaching above with the power error information is to include a signal indicating that a current of the integrated voltage regulator has reached a critical current since it is known in the art that a critical level change can be detected (View Tiedemann ¶ 29).  Such modification would have allowed an error to be detected when the current level reaches a critical level.

Claim 15 is the apparatus corresponding to the system of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim 23 is the method corresponding to the system of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.


Claim(s) 9, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss (US Patent Application 2014/0181573) in view of Jardine (US Patent 6,195,754) in view of Onodera (US Patent Application 2006/0107150) and further in view of Koo (US Patent Application 2001/0039628).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 4.  
Goss and Jardine do not explicitly teach the second communication path includes: a first OR gate, a latch having an input coupled to an output of the first OR gate; a second OR gate having an input coupled to an output of the latch and one or more additional inputs coupled to one or more additional error signal sources, and a switch coupled to an output of the second OR gate and the error pin.

However, Onodera teaches the second communication path includes: a first OR gate (View Onodera ¶ 40, 49; OR gate), a latch having an input coupled to an output of the first OR gate (View Onodera ¶ 49; latch input).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the second communication path includes: a first OR gate, a latch having an input coupled to an output of the first OR gate since it is known in the art that a path can include an OR gate and latch (View Onodera ¶ 40, 49).  Such modification would have allowed a power error to be reported using a second communication path with an OR gate and latch.

Goss, Jardine and Onodera do not explicitly teach a second OR gate having an input coupled to an output of the latch and one or more additional inputs coupled to one or more additional error signal sources, and a switch coupled to an output of the second OR gate and the error pin.

However, Koo teaches a second OR gate having an input coupled to an output of the latch and one or more additional inputs coupled to one or more additional error signal sources (View Koo ¶ 45; second OR gate), and a switch coupled to an output of the second OR gate and the error pin (View Koo ¶ 7, 45; switch).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a second OR gate having an input coupled to an output of the latch and one or more additional inputs coupled to one or more additional error signal sources, and a switch coupled to an output of the second OR gate and the error pin since it is known in the art that a second OR gate can be used (View Koo ¶ 45).  Such modification would have allowed a second OR gate to output a power error.

Claim 16 is the apparatus corresponding to the system of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.

Claim 24 is the method corresponding to the system of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.



Claim(s) 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss (US Patent Application 2014/0181573) in view of Jardine (US Patent 6,195,754) and further in view of Wagh (US Patent Application 2014/0281753).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 4.  Goss and Jardine do not explicitly teach the integrated voltage regulator is a fully integrated voltage regulator (FIVR).

However, Wagh teaches the integrated voltage regulator is a fully integrated voltage regulator (FIVR) (View Wagh ¶ 133; FIVR).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teaching above with the integrated voltage regulator is a fully integrated voltage regulator (FIVR) since it is known in the art that a voltage regulator can be used (View Wagh ¶ 133).  Such modification would have allowed an error to be detected using a voltage regulator.

Claim 25 is the method corresponding to the system of Claim 10 and is therefore rejected under the same reasons set forth in the rejection of Claim 10.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss (US Patent Application 2014/0181573) in view of Jardine (US Patent 6,195,754) in view of Lucas (US Patent Application 2016/0098328) and further in view of Wagh (US Patent Application 2014/0281753).

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 17.  Goss, Jardine and Lucas do not explicitly teach the first integrated voltage regulator and the second integrated voltage regulator are fully integrated voltage regulators (FIVRs).

However, Wagh teaches the first integrated voltage regulator and the second integrated voltage regulator are fully integrated voltage regulators (FIVRs) (View Wagh ¶ 133; FIVR).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teaching above with the first integrated voltage regulator and the second integrated voltage regulator are fully integrated voltage regulators (FIVRs) since it is known in the art that a voltage regulator can be used (View Wagh ¶ 133).  Such modification would have allowed an error to be detected using a voltage regulator.

Response to Arguments
Applicant’s arguments, see pages 1-4, filed June 17, 2022, with respect to Claims 1-25 have been fully considered and are persuasive.  The 102 and 103 rejections of Claims 1-25 have been withdrawn due to common ownership regarding Chadhuri.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Kakihara (US Patent Application 2009/0013215) teaches a redundant path and output power state.
-Chaiken (US Patent Application 2002/0152425) teaches redundant network links.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114